Citation Nr: 0810902	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  05-34 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for heart disease.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for systolic ejection 
murmur.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1964 to January 1966 and from April 1969 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

In September 1970 the RO denied the veteran's claim of 
entitlement to service connection for heart disease.  
Additionally, the RO denied the veteran's claim of 
entitlement to service connection for a systolic ejection 
murmur.  A letter was sent on October 1, 1970 informing the 
veteran of these decisions and of his appeal rights.  He did 
not initiate an appeal. 

In March 2004, the veteran requested the RO reopen his claims 
of entitlement to service connection for heart disease and 
systolic ejection murmur.  In a December 2004 rating 
decision, the RO determined that new and material evidence 
had not been submitted and the veteran's previously-denied 
claims would not be reopened.  The veteran timely perfected 
an appeal as to these issues.  

In a September 2005 statement of the case (SOC), a Decision 
Review Officer (DRO) reopened both issues currently on 
appeal.  The DRO denied the veteran's claims on the merits.



The veteran testified at a personal hearing held by means of 
teleconferencing equipment which was chaired by the 
undersigned Veterans Law Judge (VLJ) in March 2007.  A 
transcript of the hearing has been associated with the 
veteran's VA claims folder.

In a July 2007 decision, the Board determined that new and 
material evidence had not been received to reopen the 
veteran's claims of service connection for heart disease or 
systolic ejection murmur.  The veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  While the matter was pending before the 
Court, in November 2007, the veteran's attorney and a 
representative of VA's Office of General Counsel filed a 
Joint Motion for Remand.  In a November 2007 order, the Court 
vacated the Board's July 2007 decision and remanded the 
matter for readjudication in light of the November 2007 joint 
motion.

Pursuant to the Court's remand, in a December 2007 letter, 
the Board provided the veteran and his representative the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In response to the Board's letter, 
the veteran's representative submitted an additional argument 
in March 2008.  No additional evidence was submitted.


FINDINGS OF FACT

1.  The evidence associated with the claims folder subsequent 
to the September 1970 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for heart disease. 

2.  The evidence associated with the claims folder subsequent 
to the September 1970 rating decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for systolic ejection 
murmur. 


CONCLUSIONS OF LAW

1.  The RO's September 1970 rating decision, wherein service 
connection for heart disease and systolic ejection murmur 
were denied, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  The evidence received since the September 1970 rating 
decision, with regard to the claim of entitlement to service 
connection for heart disease, is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  The evidence received since the September 1970 rating 
decision, with regard to the claim of entitlement to service 
connection for systolic ejection murmur, is not new and 
material, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for heart disease 
and systolic ejection murmur.  Implicit in his presentation 
is the contention that he has submitted new and material 
evidence that is sufficient to reopen these two claims, which 
were finally denied by the RO in September 1970.

As noted in the Introduction, this case was remanded by the 
Court in November 2007 following a Joint Motion for Remand.  
The Court Order, or more properly the Joint Motion, will be 
addressed below.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. § 5103, 5103A (West 2002).

The Court remand - Kent v. Nicholson notice

The Board's July 2007 decision contained an extensive 
discussion concerning VCAA compliance [see the July 12, 2007 
Board decision, pages 4-9].  
The November 2007 Joint Motion for Remand, as adopted by the 
Court, did not mention any specific VCAA deficiencies [either 
as to adequacy of VCAA notice furnished by the RO or as to 
the Board's discussion of the adequacy of such notice in its 
July 2006 decision.]  

The Board is aware of the Court's often stated interest in 
conservation of judicial resources and in avoiding piecemeal 
litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) ["Court will [not] review BVA decisions in a 
piecemeal fashion"]; Fugere v. Derwinski, 1 Vet. App. 103, 
105 (1990) ["[a]dvancing different arguments at successive 
stages of the appellate process does not serve the interests 
of the parties or the Court"].   Thus, if there had been 
specific VCAA deficiencies, such would have been raised at 
the Court.

Notwithstanding the absence in the Joint Motion of any 
identified VCAA notice error, or failure by the Board to 
adequately address the sufficiency of such notice, the 
November 2007 joint remand stated that "[u]pon remand the 
Board should ensure that compliance with Kent [v. Nicholson, 
20 Vet. App. 1 (2006)] was accomplished in Appellant's 
case."  See November 2007 joint remand at 4.  

The record indicates that the Board addressed the adequacy of 
Kent notice on pages 5-6 of its July 2007 decision.  In that 
decision, the Board found that the VA had properly notified 
the veteran of the evidence and information that is necessary 
to reopen his claims.  The Board also found that veteran was 
properly informed of what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial. 

Specifically, a July 29, 2004 VCAA letter [incorrectly 
identified as an October 25, 2004 VCAA letter in the Board's 
July 2007 decision] informed the veteran that his previous 
claims for entitlement to service connection for heart 
disease and systolic ejection murmur were denied and that 
those decisions were final.  He was informed that in order 
for VA to reconsider these issues, he must submit "new and 
material evidence."  Specifically, he was advised that new 
evidence consists of evidence in existence that has been 
"submitted to the VA for the first time."  Material 
evidence was explained as "additional existing evidence" 
that pertains "to the reason your claim was previously 
denied."  The July 2004 VCAA letter further informed the 
veteran that "new and material evidence must raise a 
reasonable possibility of substantiating your claim.  The 
evidence cannot simply be repetitive or cumulative of the 
evidence we had when we previously denied your claim."  The 
Board notes that this language complies with the Court's 
holding in Kent v. Nicholson, supra.  See also 38 C.F.R. 
§ 3.156 (2007).

The Board further notes that the veteran was provided with 
specific notice as to why his claim was denied and what 
evidence would be material to his claim in the last final 
denial of record.  Specifically, the RO informed the veteran: 
"Your claim was previously denied because no heart murmur 
was found and there was no clinical evidence of 
cardiovascular disease.  Therefore, the evidence you submit 
must relate to this fact." As such, the veteran was advised 
of the bases for the previous denial and what evidence would 
be necessary to reopen the claim.  The July 2004 VCAA letter 
thus sufficiently satisfies the requirements of Kent.

Given the Court's injunction against piecemeal litigation, 
the Board is confident that other than the reference to Kent 
in the Joint Motion, the notification portions of the VCAA 
are not an issue in this case. That is, the Board believes 
that the law of the case is that there are no VCAA 
notification defects which need be addressed by the Board. 
Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) [under 
the "law of the case" doctrine, appellate courts generally 
will not review or reconsider issues that have already been 
decided in a previous appeal of the same case, and therefore, 
Board is not free to do anything contrary to the Court's 
prior action with respect to the same claim].

Subsequent to the Court's Order, on December 4, 2007, the 
Board wrote to the veteran, asking if there was any 
additional evidence and argument to submit.  The veteran did 
not respond to the December 4, 2007 correspondence. The 
veteran's representative filed a formal brief dated March 11, 
2008.  The veteran's representative did not identify any VCAA 
notification problems in that document.

It is abundantly clear from pleadings to the Court, the Joint 
Motion itself, and statements made to the Board that the 
veteran and his representative are fully aware of what is 
required under the VCAA. See DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran]; see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) [VA has no further duty to notify a veteran 
of the evidence needed to substantiate his claim, or to 
assist him in obtaining evidence, in that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating his claim].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

However, the VCAA appears to have left intact the requirement 
that an appellant must first present new and material 
evidence in order to reopen a previously and finally denied 
claim under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceeding to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the VCAA shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

There is nothing in the Joint Motion which addresses the 
matter of VA's duty to assist.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
was noted in the Introduction, the veteran and his 
representative appeared before the undersigned VLJ and 
presented personal testimony in support of his claim by means 
of video teleconferencing equipment in March 2007.  

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

For certain chronic disorders, including heart disease, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2007).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in March 2004, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Court remand

In the November 2007 Joint Motion, the parties asserted that 
"the Board properly concluded that the revised version of 
38 C.F.R. § 3.156(a) was applicable to Appellant's case.  
However, in the Findings of Fact and the analysis of 
Appellant's claims, the Board specifically used language from 
the old version of section 3.156(a)."  See the Joint Motion 
for Remand, page 3.  The Joint Motion further stated that the 
Board should "clarify this matter and apply the appropriate 
version of 38 C.F.R. § 3.156(a) in order to determine whether 
Appellant submitted new and material evidence to reopen his 
claims for service connection."  Id at 3.  

As illustrated above, only the revised version of 38 C.F.R. § 
3.156 is for application in the veteran's case.  During the 
Board's July 2007 decision, language from the former version 
of § 3.156 was used.  Specifically, the Board stated that the 
evidence the veteran submitted "was not so significant that 
it must be considered in order to decide fairly the merits of 
the claim."   See July 2007 Board decision, pages 14, 16.

Under the former version of § 3.156, material evidence was 
defined as "evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which, by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim." See 38 C.F.R. § 3.156(a) 
(2001).   

The current version of § 3.156 is set forth in the law and 
regulations section above.  Under the new standard, the 
evidence, "by itself or when considered with previous 
evidence of record, must raise a reasonable possibility of 
substantiating the claim", while the former standard 
required evidence that "by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  The regulatory change was brought upon by the 
passage of the VCAA and was an attempt to help the claimant 
"understand the nature of evidence that will reopen a 
claim."  See Fed. Reg. 45,620, 45,628-45,629 (Aug. 29, 
2001).  

The Board will apply the revised standard to the veteran's 
claims below. 
The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so 
that it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C.A. § 7104(d)(1).  A remand is meant 
to entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for heart disease.

Analysis

The Board initially observes that the Joint Motion did not 
indicate any disagreement with the Board's previous 
recitation of the facts underlying this claim.   

In the September 1970 rating decision, the RO stated that the 
evidence of record, including the veteran's service medical 
records, did not demonstrate a current cardiovascular 
condition.  Accordingly, the RO denied the veteran's claim 
based on the lack of evidence demonstrating a current 
disability [Hickson element 1], the lack of evidence 
demonstrating an in-service disease or injury [Hickson 
element 2] and, by implication, the lack of a medical nexus 
[Hickson element 3].
  
The veteran was notified of the September 1970 decision and 
of his appeal rights by letter from  the RO dated October 1, 
1970.  He did not appeal.  The September 1970 rating decision 
which denied the veteran's claim of entitlement to service 
connection for heart disease is final.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.1103 (2007).  

As explained above, the veteran's claim for service 
connection for heart disease may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received (i.e., after 
September 1970) evidence relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156 (2007).  [This approach is congruent with the 
directions of the Joint Motion and the current version of 
38 C.F.R. § 3.156, discussed above.]

The evidence associated with the veteran's claims file since 
September 1970, as it pertains to the veteran's claim of 
service connection for heart disease, includes private and VA 
treatment records that document a July 1998 myocardial 
infarction and subsequent coronary stenting.  Also of record 
are VA outpatient treatment records that describe subsequent 
treatment for the veteran's heart condition.   

The VA medical treatment records, along with private medical 
treatment records provide a diagnosis of coronary heart 
disease and hypertensive heart disease.  
This evidence is both new and material since it was not 
before the RO during the September 1970 decision and it 
establishes a previously unsubstantiated element of the 
veteran's claim, namely, the existence of a current 
disability.  

As noted previously, there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans, 
supra.

With respect to the previously unestablished Hickson elements 
(2) and (3), the veteran has not submitted any new evidence 
establishing that heart disease developed during service or 
within one year thereafter.  Additionally, the record is 
devoid of any competent medical evidence establishing a 
relationship between the veteran's military service and his 
current heart disease.  As such, these elements remain 
lacking and the veteran's claim may not be reopened.  

The Board notes that the above-mentioned July 1998 hospital 
record (28 years after service), which is the initial 
documentation of heart disease, states that the veteran had 
"no previous cardiac history who suddenly complained of 
substernal pressure-like chest pain".  This medical evidence 
supports a conclusion that the veteran's heart disease did 
not occur in service or within the one year presumptive 
period thereafter.  This hospital record, although new and 
material evidence as to the element of current disability, 
cannot be considered to be new and material as to the other 
two elements.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) [evidence that is unfavorable to a claimant is not new 
and material]. 

The record since 1970 also includes the veteran's repeated 
contentions to the effect that he had heart disease in 
service.  Such contention was contained in his initial claim 
for VA benefits which was filed in June 1970, and it was 
considered and rejected by the RO at that time in light of 
the pertinently negative service medical records.  The 
veteran's repeated contentions are therefore not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

There has been added to the record no new evidence as to the 
element of in-service disease or injury, and the claim may 
not be reopened on that basis alone.  See Evans supra  [there 
must be new and material evidence as to each and every aspect 
of the claim that was lacking at the time of the last final 
denial in order for there to be new and material evidence to 
reopen the claim].

Furthermore, there has been added to the record no medical 
evidence of a nexus between the veteran's military service 
injury and the current cardiovascular condition. To the 
extent that the veteran has once again opined that there is a 
connection between his military service and his heart 
condition, such is duplicative of his contention in 1970.  
Moreover, it is now well established that lay persons without 
medical training, such as the veteran, are not qualified to 
render medical opinions regarding the etiology of disorders 
and disabilities.  In Moray v. Brown, 5 Vet. App. 211, 214 
(1993), the Court specifically stated that lay persons are 
not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  In Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court again noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

As mentioned above, the Court has specifically held that 
there must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans, supra.  In this 
case, there is still no competent medical evidence that the 
veteran developed a heart condition during military service 
or within one year thereafter.  Nor is there medical evidence 
establishing that his current heart condition is related to 
his military service.  [Hickson elements (2) and (3).]  The 
evidence which has been received since 1970 therefore does 
not raise the reasonable possibility of substantiating the 
veteran's claim.  See 38 C.F.R. 
§ 3.156 (2007).  The claim accordingly cannot be reopened, 
and the benefits ought on appeal remains denied.

2. Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a systolic ejection 
murmur.

Analysis

The Board's analysis will mirror that employed in deciding 
the first issue above.
Again, the Joint Motion did not disagree with the Board's 
previous description of the facts.
  
In the September 1970 decision, the RO stated that the 
veteran's service medical records established that a heart 
murmur had been identified during the veteran's military 
separation physical examination in May 1970.  The RO further 
found that a heart murmur was not identified during the 
veteran's August 1970 VA examination.  Accordingly, the RO 
denied the veteran's claim based on the lack of evidence 
demonstrating a current disability [Hickson element 1], and, 
by implication, the lack of a medical nexus [Hickson element 
3].  

The veteran was notified of the September 1970 decision and 
of his appeal rights by letter from  the RO dated October 1, 
1970.  He did not appeal.  The September 1970 rating decision 
which denied the veteran's claim of entitlement to service 
connection for a  systolic ejection murmur is final. 
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.1103 (2007).

The evidence associated with the veteran's claims folder 
since the September 1970 decision includes private medical 
records and VA medical records.  

During a physical examination conducted in July 2004, the 
examining physician located a grade 2/6 systolic murmur.  A 
subsequent echocardiogram identified mild tricuspid 
regurgitation.  This evidence is both new and material, 
insofar as it was not previously before the RO and it 
substantiates a previously unsubstantiated fact, the presence 
of the claimed heart murmur.  [As in the Board's July 2007 
decision, for purposes of this decision the Board will assume 
that a murmur in fact constitutes a disability rather than a 
mere incidental finding without medical significance.]

With respect to the previously unestablished Hickson (3), 
there has been added to the record no evidence as to a 
relationship between the veteran's military service and the 
recently identified heart murmur.  As such, the claim may not 
be reopened.  See Evans, supra.  As discussed above, the 
veteran's contentions that there is a relationship between 
this hear murmur and his military service are not probative 
and cannot serve to reopen the claim. See Moray v. Brown and 
Routen v. Brown, both supra.

In this case, there is still no competent medical evidence 
that the heart murmur identified in July 2004 is related to 
the heart murmur identified in the May 1970 separation 
examination (Hickson element 3). Consequently, the evidence 
associated with the veteran's claims file since September 
1970, with regard to systolic heart murmur does not raise the 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for a systolic ejection 
murmur.  See 38 C.F.R. § 3.156 (2007).  The claim accordingly 
is not reopened, and the benefits sought on appeal remains 
denied.. 

As noted above, VA's duty to assist does not attach until a 
claim is reopened.  Thus, even though elements (1) and (2) 
are now arguably met, there is no duty on the part of VA to 
obtain a medical nexus opinion.  Cf. Charles v. Principi, 16 
Vet. App. 370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  See also 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].  





	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for heart 
disease was not received.  The benefit sought on appeal 
remains denied.

New and material evidence sufficient to reopen a previously 
denied claim of entitlement to service connection for a 
systolic ejection murmur was not received.  The benefit 
sought on appeal remains denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


